Citation Nr: 1803467	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Dorothy J. Camerio, Agent


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2015, the Board remanded this case for further development.  The case has now returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets the additional delay, further development is necessary prior to the adjudication of the merits of the Veteran's claim.

In the October 2015 Board remand, the Board directed the AOJ to ask the Veteran to identify any VA or private treatment that he may have had for his hearing loss that was not already of record.  After securing any necessary releases, the AOJ was to attempt to obtain and associate any identified treatment records with the Veteran's claims file.  If any identified records could not be obtained, the AOJ was to note its attempts in the claims file and notify the Veteran.

Less than one month after the October 2015 Board remand, in November 2015, the Veteran requested that VA obtain treatment records from the VA Medical Center (VAMC) in Decatur, Georgia dated since July 2014.  The Veteran explained that he had received treatment for hearing loss there since a VA examination in July 2014.

The March 2017 Supplemental Statement of the Case (SSOC) indicated that treatment reports from the VAMC in Decatur, Georgia dated from January 2015 to October 2016 were obtained and reviewed.  However, there are no records of treatment from the Decatur VAMC currently associated with the claims file from (1) the time period identified by the Veteran, or (2) the time period listed in the March 2017 SSOC.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  In the instant case, the Board may not yet find substantial compliance with the prior October 2015 Board remand as identified records from the Decatur VAMC are not currently associated with the claims file.  Accordingly, the Board must remand the matter again.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's claims file any record of treatment from the Decatur, Georgia VAMC dated since July 2014, to specifically include copies of relevant records viewable in CPRS Tools/Audiogram Display, Vista Imaging, or any similar viewing tool.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran and his representative should be notified as such.

2. After completing the requested action-and any other action deemed warranted, including obtaining an additional medical opinion-readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




